Ludeling, C. J.
The plaintiff sues the defendant on the following instrument:
“Wellswood, March 12, 1867.
■“Messrs. Darby, Mouton & Co.:
“Sir — Please pay to the bearer, James Milligan, the sum of five hundred and seventeen dollars and fifty cents, for ditching on Wells-wood plantation, and charge the same to John N. Lyle’s account.
Oblige, yours,
DAVID M. LYLE.”
This instrument was given by the defendant, overseer of the Wells-wood plantation, cultivated by his brother John N. Lyle and Montfort Wells.
The plaintiff’s own testimony shows that, before he went to work on the Wellswood plantation, he had been ditching for the sons of Mont-fort Wells, in the neighborhood; that he knew that Montfort Wells lived on tho Wellswood plantation ; that he and other workmen went there to see General Wells to get work; that they were sent by General Wells to D. M. Lyle, who put them to work, and plaintiff declares that he “ did not know D. M. Lyle was anything more than a manager on the Wellswood plantation.”
James Rqagan swears that he worked on the Wellswood plantation; that the plaintiff was at work there before he went there; that for the work done by him David M. Lyle gave him a draft, signing the name of J. M. Lyle, which was paid.
David M. Lyle swears that he was only overseer on tho plantation ; that he never pretended to be anything else; that at the time he gave the draft he explained to the plaintiff how the draft was drawn, and that tho crop on the place was bound for the debt; that he tried to explain to him that the draft was John N. Lyle’s, and not his; and that he never received any consideration for the draft sued oil.
General Wells testified as follows: “When, or just before the plaintiff was employed on the place, the defendant in this suit came and asked me if the plaintiff should be employed on the plantation to do some ditching. I told liim it was needed on the plantation, and to engage the plaintiff to do it. . The defendant Lyle was nothing more than an overseer on the plantation. The plaintiff had been *145ditching on the Lodi plantation, for my sons, before he came to Wells-wood. My sons sent him to me after lie had finished with them.” He further states that “ David N. Lyle was the manager and overseer, and agent on the place of John N. Lyle. He contracted and paid debts, which liis brother recognized. Tlie plaintiff, Milligan, knew witness quite well, and'knew that ho owned the Wellswood plantation, and that tlie Lyles did not. He also know that witness was interested in the crop and its cultivation, at the time he worked there. He was also acquainted with John N. Lyle, the other partner, at the time he worked there. It was generally known that David N. Lyle was nothing more than a manager and overseer on the plantation.”
Thus it is shown that the defendant has acted throughout this transaction as an agent; and that the plaintiff know this. His failure, therefore, to add agent after Ids signature is not material. 3 M. 642; 10 La. 388; 3 R. 378; 3 2 R. 16; 18 An. 113; 21 An. 223. But we think the agency of the drawer is apparent on the face of the draft. He says, Charge the same to John N. Lyle’s account.” This clearly negatives the idea tiiat it should be charged to him. The case of Moher et al v. Overton (in 9 La. 115), is directly in point. It is clear that David N. Lyle never received any consideration whatever for the draft. It is stated on the face of tlie draft that it was for ditching on the Wells-wood plantation, with which he had no connection, except as an overseer. Nor is it proved that credit was given to 1dm. Even if he had exceeded his authority in giving the draft, under the impression that he had the right to do so, we do not think, under the circumstances of this ■case, that he would have rendered himself responsible; certainly not •on the draft. Parsons’ Mercantile Law, 147.
It is therefore ordered and adjudged that the judgment of the district court be annulled and that there be judgment in favor of the defendant for costs in both courts.